Third District Court of Appeal
                               State of Florida

                         Opinion filed June 16, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1096
                       Lower Tribunal No. 17-12346
                          ________________


                       Tutor Perini Building Corp.,
                                Appellant,

                                     vs.

                American Educational Enterprises, LLC,
                             Appellee.



    An Appeal from the Circuit Court for Miami-Dade County, William
Thomas, Judge.

     Katz Barron, Andrew J. Foti and H. Eugene Lindsey, III, for appellant.

     Ferencik Libanoff Brandt Bustamante & Goldstein, P.A., Robert E.
Ferencik, Jr. and Nestor Bustamante (Fort Lauderdale), for appellee.


Before EMAS, C.J., and HENDON and GORDO, JJ.

     PER CURIAM.
      Affirmed.   See § 44.104(11), Fla. Stat. (2020) (“Factual findings

determined in the voluntary trial are not subject to appeal.”).




                                       2